Citation Nr: 1026507	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-37 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1975 to September 
1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the RO 
that denied service connection for PTSD.  

In September 2008, the Board remanded the case to the RO for 
additional development of the record.


FINDINGS OF FACT

1.  The Veteran is shown to have had a non-combat stressor 
involving a parachuting accident that is corroborated by credible 
evidence.

2.  The currently diagnosed of PTSD is shown as likely as not to 
be due to the non-combat stressor of the Veteran's period of 
service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
innocently acquired psychiatric disability, diagnosed as PTSD, is 
due to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  VCAA applies to the instant claim.  To 
the extent that the action taken hereinbelow is favorable to the 
Veteran, further discussion of VCAA is not required.  


Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R§ 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in- service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 
346 (1999).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service- connected; and (3) competent 
evidence of a nexus between the two.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Association Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DMS- IV) as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) is stated that "a Veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims files.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims files show, or fail to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran contends that he has an acquired psychiatric disorder 
diagnosed as PTSD that is related to his service.  He alleges 
that his disability is due to an incident in service involving a 
parachute jump.  

Specifically, the Veteran jumped during high winds when his 
parachute did not open properly and caused him to have a very 
hard landing that resulted in injuries to his back and knee.  
Parenthetically, service connection for back and knee 
disabilities due to a parachute accident have been granted and is 
not the subject of the current appeal.

The Veteran's service treatment records reflect that he had an 
accident after his first parachute jump that caused various 
injuries, to include to his back and knee.  Although the medical 
records do not detail the specific circumstances surrounding the 
parachute accident, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The fact that a veteran who had a noncombatant military 
occupational specialty was stationed with a unit that was present 
while enemy attacks occurred would strongly suggest that he was, 
in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (base subjected to rocket attacks during time 
that veteran was stationed at the base).  

In other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  Although the Veteran is not 
alleging a combat stressor, the same principle applies.  

In the present case, the Veteran's treatment records tend to 
corroborate rather than contradict the his history of a parachute 
accident in service even if a detailed account was not provided.  
Thus, the Board finds that the stressor event is adequately 
supported by credible evidence.

In light of the foregoing, the Board's focus will be on whether 
the Veteran has a current acquired psychiatric disability and 
whether such disability is related to his service to include the 
parachute accident noted therein.

The VA treatment records dated in 1993 and 1997 reflect a long 
history of alcohol and drug use.  A March 1997 psychiatric 
evaluation indicates he had no history of depression or anxiety 
at that time; however, another treatment record that same month 
indicates the Veteran was depressed.  The record included major 
depression in the diagnostic impression.  A September 2003 record 
notes his complaints of depression, recurrent anxiety and anger 
problems that included prior assaults.  

The assessments included those of alcohol dependence and cocaine 
abuse, in remission; PTSD child abuse; anxiety NOS; panic attacks 
with agorophobia; social phobias; and depression NOS.

On March 2004 VA examination, the examiner noted the Veteran's 
history and symptoms, and indicated that the criteria for a PTSD 
diagnosis were not met.

In November 2004, the Veteran reported having had a bad attitude 
ever since the parachute accident in service.  The psychiatrist 
noted that the PTSD symptoms documented by another psychiatrist 
were from childhood physical and emotional abuse.  The diagnosis 
related the Veteran's PTSD to child abuse and the parachute 
accident.  

An April 2005 VA treatment record noted the Veteran's complaints 
and objective findings.  The psychologist's assessment was that 
the Veteran had recurrent major depressive disorder that was 
secondary to his PTSD symptoms.

On January 2010 VA examination, the examiner commented that only 
volumes three of four of the claims file were reviewed; however, 
she stated that she also reviewed electronic records from various 
VA medical centers where the Veteran was treated.  

While the VA examiner did not have the volume with service 
treatment records that documented the parachute accident, the 
records reviewed did include those noting the history of the 
orthopedic injuries.  The Veteran's symptoms as well as his 
history and the criteria for a PTSD diagnosis were discussed.  

The psychologist stated that the Veteran met the DSM-IV criteria 
for a PTSD diagnosis and that the primary stressor related to the 
diagnosis was an accident during a combat training jump in 
service.  She also noted that the abuse during his childhood 
could have made him vulnerable to PTSD when confronted with the 
traumatic accident in service.  

The record contains diagnoses of several different acquired 
psychiatric disorders.  With respect to PTSD, two different VA 
examiners offered opposing opinions as to whether the Veteran met 
the criteria for a diagnosis.  Both opinions appear to be equal 
as the examiners reviewed the record and examined the Veteran.  

Although the January 2010 examiner did not have all volumes to 
review, she did have access to electronic records and pertinent 
treatment records, and she had an accurate understanding of the 
parachute accident in service.  

Accordingly, the evidence is found to be in equipoise is showing 
that the Veteran has a diagnosis of PTSD that as likely as not is 
based on a documented stressor event that was incurred in 
service. 

Thus, in resolving all reasonable doubt in the Veteran's favor, 
service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


